                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

    UNITED STATES OF AMERICA                     )
                                                 )        NO. 3:18-cr-00192
    v.                                           )
                                                 )        JUDGE CAMPBELL
    HERBERT MARSH                                )

                                MEMORANDUM AND ORDER

                                    I.      INTRODUCTION

         Pending before the Court is Defendant’s Motion to Suppress (Doc. No. 96) and Amended

Motion to Suppress (Doc. No. 158). The Government filed responses to the motions. (Doc. Nos.

103, 165). The Court held a hearing on the Motion on February 6, 2020. After the hearing, the

Court received two pro se letters from Defendant. (Doc. Nos. 173, 174).

                                          II.     FACTS1

         On June 27, 2018, Metro Nashville Police Officers Anthony Cavis and Kevin Reynolds

were patrolling the North Nashville neighborhood as part of the “Flex Team,” a proactive policing

unit. While completing an unrelated car stop, the officers observed a gray BMW matching the

description of a car associated with the shooting of two juveniles the previous day—a gray mid-

2000s BMW with four to five male occupants. Officer Cavis testified that he believed he could

stop the car for investigative purposes based on the description of the car and the occupants, but

he wanted to “look for a traffic stop” to reassure himself that the stop was permissible. The officers

followed the BMW in a marked patrol car for about five minutes. The car took a circuitous route

from the intersection of D.B. Todd Boulevard and Clay Avenue to Rosa Parks Boulevard. The



1
        The following facts are primarily drawn from the testimony and evidence presented during the
hearing held on February 6, 2020.
driver of the BMW, James Horton, testified that he was aware the patrol car was following them.

        When the BMW reached the intersection at Rosa Parks Boulevard, it entered the left turn

lane, engaged the turn signal, and executed a left turn onto Rosa Parks, which has two lanes of

travel in each direction. It is undisputed that the BMW turned into the far-right lane, not the lane

closest to the median.2 Officers Cavis and Reynolds were immediately behind the BMW in the

left turn lane and observed the BMW turn into the far-right lane. The officers signaled for the

BMW to pull over. The officers testified that they believed the law required the driver to maintain

his lane and turn to the lane of traffic closest to the center line when executing a left turn.

        Officers Cavis and Reynolds pulled up directly behind the car. An unmarked car, which

was also in the area, pulled in behind the marked car.3 The officers approached the car—Officer

Cavis on the driver’s side and Officer Reynolds on the passenger side. The driver, James Horton,

testified that Officer Cavis told him the reason for the stop was an improper left turn and that the

matched the description of a car involved in a shooting. Both officers testified they could smell

the odor of marijuana emitting from the car. The driver, James Horton, could not provide a license

and registration, but gave Officer Reynolds his name and social security number. Horton either

told the officer at that time that his license was “no good” or the officers discovered the license

was suspended when they ran his information through the database. Officer Reynolds observed

that the front-seat passenger had been shot in the leg. Because of the odor of marijuana in the


2
       Officers Cavis and Reynolds testified at the hearing that the vehicle turned into the far-right lane.
Co-defendant James Horton, who was driving the car, agreed.
3
         The exact location of the second car and timing of its arrival at the stop was the subject of some
dispute at the hearing. The officers all testified that the unmarked car was close behind the marked car, but
that the officers in the unmarked car remained in their car until assistance was requested. The officers
credibly explained that the police log times may not correspond precisely with their locations but are
contingent on the officers notifying dispatch and the information being timely and accurately recorded. The
Court did not find anything suspect about the discrepancies between the dispatch logs and the officer
testimony.
                                                         2
vehicle, the officers obtained personal information from all of the occupants and returned briefly

to the patrol car to run their information through the database and determine their next steps. At

this point the officers spoke with Officer Khalid Abbady, who was driving the unmarked car, and

apprised him of the situation: the driver had no license, the car smelled of marijuana, and one of

the passengers had a bandaged gunshot wound.

        Officer Cavis asked the driver, James Horton, to step outside of the car for some additional

questions. Officer Reynolds testified that Horton told him “we just smoked” to explain the odor

of marijuana and said there would be a joint in the ashtray. Horton’s testimony varied slightly—

he and another passenger had smoked earlier that day, but had not smoked in the car. Horton

testified he had rolled a joint with some particularly strong-smelling marijuana in the car that day

and the strong-smelling joint was in the car but had not been smoked.

        Following the conversation with Horton, the officers removed the passengers from the car

and proceeded to search the car for marijuana. It is undisputed that no one consented to the search.

During the search, the officers found a small amount of marijuana in a sandwich bag, a handheld

digital camera with case, and a marijuana joint in the passenger area of the car, and three handguns

in a backpack in the unlocked trunk of the car. The officers observed a pool of blood and blood

spatter in the backseat and on the floorboard. After completing the search of the car, the officers

returned to the car glovebox, which was either locked or jammed and would not open readily.

Officer Abbady pried it open with a knife and found two handguns.4 A photo from the scene

shows the open glovebox with some kind of rag or towel draped over the edge concealing the



4
         Defendant offered the testimony of an independent investigator, David Barela, who said that the
lock was broken when he examined it. Mr. Barela did not say when exactly he examined the lock, except
that it was sometime after the glovebox was pried open by police. Mr. Barela speculated that the lock was
broken by too much pressure placed on the latch, but admitted that he had no way to know whether the lock
was broken before the search.
                                                       3
locking mechanism. (Def. Ex. 6). The officers testified that the did not believe they damaged the

glovebox by prying it open. None of the police reports mention that the glovebox had to be pried

open.

                                       III.    ANALYSIS

        Defendant argues all of the evidence seized during the search of the automobile should be

suppressed because the police did not have probable cause to stop or search the car, the stop was

unnecessarily prolonged, and the officers improperly opened the locked glovebox.                The

Government responds that the stop was legal because the officers had a reasonable belief that the

driver had committed a traffic infraction and the officers had independent basis to conduct an

investigatory stop based on the description of the car and the occupants matching that from a

shooting the previous day. After stopping the car, the Government argues the officers had probable

cause to search the vehicle for marijuana based on the odor of marijuana and Horton’s statements.

The Government contends that the probable cause extends to the contents of the vehicle, including

locked containers, and that the search of the locked glovebox was, therefore, proper.

A. The Vehicle Stop was Supported by Probable Cause

        Vehicle stops are “seizures” that must be conducted in accordance with the Fourth

Amendment. Heien v. North Carolina, 574 U.S. 54, 60 (2014) (citing Brendlin v. California, 551

U.S. 249, 255-59 (2007)). To stop a vehicle for a suspected traffic violation, “officers need only

‘reasonable suspicion’ — that is ‘a particularized and objective basis for suspecting the particular

person stopped’ of breaking the law.” Id. (citing Prado Navarette v. California, 572 U.S. 393, 396

(2014)); see also Whren v. United States, 517 U.S. 806, 810 (1996) (“the decision to stop an

automobile is reasonable where the police have probable cause to believe that a traffic violation

has occurred”). If the alleged traffic violation is completed, rather than ongoing, officers must


                                                     4
have probable cause to conduct a stop. United States v. Simpson, 520 F.3d 531, 540 (6th Cir.

2008). An officer’s reasonable, but mistaken belief that the conduct in question is illegal, is

sufficient probable cause for a stop. Heien, 574 U.S. at 62-63 (reviewing precedent). In Heien, an

officer, mistakenly believing that two working brake lights were required, stopped a car with only

one working light. Id. at 67. After reviewing the statute, the court concluded that the officer’s

mistaken belief that two brake lights were required was objectively reasonable and concluded,

“because the mistake of law was objectively reasonable, there was reasonable suspicion justifying

the stop.” Id. at 68.

        Officer Cavis testified that he believed that when turning left, a driver is required to

maintain the lane of travel and enter the lane closest to the center line. The corresponding traffic

regulations leave some room for interpretation.

           (2) LEFT TURNS ON TWO-WAY ROADWAYS. At any intersection
           where traffic is permitted to move in both directions on each roadway
           entering the intersection, an approach for a left turn shall be made in that
           portion of the right half of the roadway nearest the center line thereof and
           by passing to the right of the center line where it enters the intersection,
           and after entering the intersection the left turn shall be made so as to leave
           the intersection to the right of the center line of the roadway being entered.
           Whenever practicable, the left turn shall be made in that portion of the
           intersection to the left of the center of the intersection[.]

Tenn. Code Ann. § 55-8-140 (emphasis added). The Tennessee Comprehensive Driver License

Manual (the “Manual”), published by the Tennessee Department of Safety, advises, “Leave from

the left lane or as close to the yellow center line as possible and enter in the left lane or as close to

the yellow center line as shown in diagram [].” Manual at 57.5 The Manual continues, “Drive just

to the right of the center line of the street you’re entering and be sure to turn into the first lane past

the center line. This avoids conflict with other traffic making either right or left turns. Never turn


5
        Available at www.tn.gov/content/dam/tn/safety/documents/DL_Manual.pdf
                                                        5
‘wide’ into the right lane. The right lane will be used by any oncoming vehicles turning right.” Id.

at 58.

         During the hearing both the Defendant and the Government parsed the statutory language,

referring to an aerial photo of the intersection. (See Def. Ex. 3). While it appears the parties

ultimately agree that the car was not required to turn into the lane nearest the center line if it was

safe to turn into another lane, the Court finds the Officer’s understanding of the law was not

unreasonable. Because the Officers stopped the car based on an objectively reasonable belief that

a traffic violation had occurred, the stop was not in violation of the Fourth Amendment.6

B. The Vehicle Search Was Supported By Probable Cause

         “Although searches must normally be conducted pursuant to a warrant, under the well-

known automobile exception, a warrantless search of a vehicle that has been stopped lawfully is

permissible if the search is based upon probable cause.” United States v. Crumb, 287 F. App’x

511, 513 (6th Cir. 2008) (citing United States v. Ross, 456 U.S. 798, 823 (1982)). “Probable cause

is defined as reasonable grounds for belief, supported by less than prima facie proof but more than

mere suspicion, and is found to exist when there is a fair probability that evidence of a crime will

be located on the premises of the proposed search.” Id. (quoting United States v. Jackson, 470

F.3d 299, 306 (6th Cir. 2006)). The Sixth Circuit has held that the odor of marijuana, “by itself,

is sufficient to provide probable cause to search the interior of [a vehicle.]” Id. (citing United States

v. Garza, 10 F.3d 1241, 1243-44 (6th Cir. 1993); see also, Carter v. Parris, 910 F.3d 835, 840 (6th

Cir. 2018) (the odor of marijuana alone is sufficient for probable cause) (citing United States v.

Elkins, 300 F.3d 638, 659 (6th Cir. 2002)).


6
        The officers may also have had cause to conduct an investigatory stop of the vehicle based on the
description of a vehicle and occupants suspected of a shooting. Given the finding of reasonableness above,
and because neither party briefed this potential alternative justification for the stop, the Court does not reach
this question.
                                                            6
       Here, the officers testified they smelled the odor of marijuana coming from the vehicle.

The officers’ testimony is supported by the testimony of the driver, James Horton. Horton

testified: (1) he smoked marijuana earlier that day; (2) another passenger in the car had also smoked

marijuana before getting in the car; (3) he could smell marijuana on her “a little” when she got in

the car; and (4) he rolled a joint with a particularly strong smelling marijuana while in the car and

placed it in a case in the car. The search of the car produced a small baggie of marijuana and an

unsmoked joint.

       The Court finds the Officers’ testimony regarding the odor of marijuana to be credible and

supported by other facts and testimony. The odor of marijuana provided reasonable cause to search

the vehicle for marijuana.

C. The Search of the Locked Glovebox Was Reasonable

       The scope of a warrantless search based on probable cause is “no narrower – and no broader

– than the scope of a search authorized by a warrant supported by probable cause.” United States

v. Ross, 456 U.S. 798, 823 (1982). “The scope of a warrantless search of an automobile thus is

not defined by the nature of the container in which the contraband is secreted. Rather, it is defined

by the object of the search and the places in which there is probable cause to belief that it may be

found.” Id. “If probable cause justifies the search of a lawfully stopped vehicle, it justifies the

search of every part of the vehicle and its contents that may conceal the object of the search.” Id.

at 825. The Sixth Circuit, has addressed the search of locked containers in cars. See Carter, 910

F.3d at 840. In Carter, the court denied a motion for ineffective assistance of counsel for failure

to object to a search on the grounds that that search complained of—search of a locked container

inside a car—is permissible when probable cause justifies the search of an automobile and the

object of the search could reasonably be found within the locked container. Carter, 910 F.3d at


                                                     7
840 (“the fact that the lockbox was a locked container inside the car also makes no difference”).

        Defendant does not dispute that the object of the search, marijuana, could reasonably be

concealed within the glovebox, but argues that it was unreasonable for the Officers to forcibly

open the locked glovebox.7 This contention is unsupported by any caselaw. The Sixth Circuit has

affirmed that when executing a probable cause search pursuant to a warrant, occasionally property

must be damaged in order to fully execute the search. See United States v. Church, 823 F.3d 351,

357 (6th Cir. 2016). In Church, the court found the police acted reasonably when they pried open

a safe when executing a search pursuant to a warrant. Id. The court noted that the officers had

probable cause to believe there might be drugs inside the safe and the owner had refused to provide

the combination. Id.

        Here, the Officers were executing a search for marijuana based on probable cause and the

owner or occupants of the car refused to provide means of opening the glovebox. That the search

was warrantless does not alter the analysis. Once probable cause for the search of an automobile

is established, the scope is the same as if the Officers were acting pursuant to a warrant. See Ross,

456 U.S. at 823. Accordingly, the Court finds that the Officers did not act unreasonably when

they pried open the glovebox.

D. The Stop Was Not Unreasonably Prolonged

        Defendant argues that officers unreasonably prolonged the stop by asking questions

unrelated to the alleged traffic violation. The Court disagrees. In assessing whether a period of

detention for investigation was too long, courts “examine whether the police diligently pursued a



7
         The is a dispute of fact regarding whether the glovebox was locked or merely jammed when the
officers tried to open it and whether the forcible opening of the glovebox caused damage to the lock or the
lock was damaged before it was pried open. Resolution of these questions is not relevant to the Court’s
analysis.

                                                        8
means of investigation that was likely to confirm or dispel their suspicions quickly, during which

time it was necessary to detain the defendant.” United States v. Sharpe, 470 U.S. 675, 676 (1985).

The entire stop took approximately one hour and involved several police units and the ATF, a

search of the car, and an inventory of contraband discovered during the search. The officers

testified that from the time of the stop until they began the search of the vehicle was no more than

10-15 minutes. During this time, they asked some preliminary questions of the driver and front-

seat passenger (who had a gunshot wound) and conducted electronic records checks of everyone

in the car. There is no evidence that the officers did not diligently pursue the investigation or

evidence from which the Court can conclude that the detention was unnecessarily lengthy.

                                     IV.     CONCLUSION

       For the reasons stated, the Defendant’s Motion to Suppress (Doc. No. 96) and Amended

Motion to Suppress (Doc. No. 158) are DENIED.

       It is so ORDERED.



                                                     _______________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                     9
